DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180374401 A1 (Yang; Yan et al.)

    PNG
    media_image1.png
    308
    501
    media_image1.png
    Greyscale

Per claim 1, Yang teaches a display device having a display area, the display area comprising: a plurality of pixels arrayed [see figure 5] in the first direction [horizontal direction] and the second direction [vertical direction]; and a light shielding layer over the plurality of 10pixels [see paragraph 0027 and B1 in paragraph 0038], wherein the plurality of pixels comprise a first pixel having a first pixel electrode [see the first pixel 1 above; pixel electrodes are inherent to LCDs], a second pixel having a second pixel electrode [2], the second pixel being adjacent 15to the first pixel in the second direction [see annotated figure 5 above], a third pixel having a third pixel electrode [3], the third pixel being adjacent to the second pixel in the second direction [see annotated figure 5 above], a fourth pixel having a fourth pixel electrode [4], the fourth pixel being adjacent to the first 20pixel in the first direction [see annotated figure 5 above], a fifth pixel having a fifth pixel electrode [5 or alternatively pixel 5 would be the pixel two over to the left of its current position], the fifth pixel being [see annotated figure 5 above], and a sixth pixel having a sixth pixel electrode [6], the sixth pixel being adjacent to the second pixel in the first 25direction [see annotated figure 5 above], the sixth pixel being adjacent to the fourth pixel in the second direction [see annotated figure 5 above], the first pixel, the second pixel, and the third pixel are in a same column [see annotated figure 5 above], the first pixel, the fourth pixel, and the fifth 30pixel are in a same row [see annotated figure 5 above], the second pixel and the sixth pixel are in the same row [see annotated figure 5 above], the fourth pixel and the sixth pixel are in the same column [see annotated figure 5 above],- 57 - the light shielding layer comprises a first opening corresponding to the first pixel electrode, a second opening corresponding to the second pixel electrode, a third opening corresponding to the third 5pixel electrode, a fourth opening corresponding to the fourth pixel electrode, a fifth opening corresponding to the fifth pixel electrode, and a sixth opening corresponding to the sixth pixel electrode [see the openings in figure 5 and paragraph 0038], and each of a width of the second opening in the 10second direction, a width of the third opening in the second direction, a width of the fourth opening in the second direction, a width of the fifth opening in the second direction, and a width of the sixth opening in the second direction is smaller than a width of the 15first opening in the second direction [see figure 5].
Yang does not explicitly mention both a scan line and crossing data line.  However, it was common knowledge to incorporate TFT with scan and data lines to improve resolution, gray scale and contrast.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claim 2, Yang teaches the display device according to claim 1, wherein the width of the third opening in the second 20direction is smaller than the width of the second opening in the [see figure 5 and alternatively pixel 5 would be the pixel two over to the left of its current position].  
Per claim 3, Yang teaches the display device according to claim 2, wherein the width of the sixth opening in the second direction is smaller than the width of the second 30opening in the second direction [see figure 5].  
Per claim 4, Yang teaches the display device according to claim 2, wherein the width of the sixth opening in the second- 58 - direction is greater than the width of the third opening in the second direction [in this case pixels 1-3 are shifted one column to the left, see figure 5].  
Per claim 5, Yang teaches the display device according to claim 1, 5wherein a width of the first opening in the first direction, a width of the second opening in the first direction, a width of the third opening in the first direction, a width of the fourth opening in the first 10direction, a width of the fifth opening in the first direction, and a width of the sixth opening in the first direction are equal to each other [see figure 5].  
Per claim 6, Yang teaches the display device according to claim 1.  Yang does not explicitly mention15 a width of the first pixel electrode in the second direction, a width of the second pixel electrode in the second direction, a width of the third pixel electrode in the second direction, a width of the fourth pixel 20electrode in the second direction, and a width of the fifth pixel electrode in the second direction, and a width of the sixth pixel electrode in the second direction are equal to each other.  However, common knowledge teaches forming the same size and shape pixel electrodes in order to simplify manufacturing.    Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.

Per claim 8, Yang teaches the display device according to claim 1.  Yang lacks, but common knowledge teaches, each of the first pixel electrode, the second pixel electrode, the third pixel electrode, the fourth- 59 - pixel electrode, the fifth pixel electrode, and the sixth pixel electrode has a slit, and an end part of the slit in the second pixel electrode, an end part of the slit in the third pixel 5electrode, an end part of the slit in the fourth pixel electrode, and an end part of the slit in the fifth pixel electrode, and an end part of the slit in the sixth pixel electrode are covered with the light shielding layer.  Improved contrast would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
 Per claim 9, Yang teaches the display device according to claim 8.  Yang lacks, but common knowledge teaches, an end part of the slit in the first pixel electrode is covered with the light shielding layer.  Improved aperture ratio and contrast would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claim 10, Yang teaches the display device according to claim 1, wherein each of the third pixel, the fifth pixel, and the sixth pixel is located at an outermost part of the 20display area [for this claim the fifth and sixth are alternatively the pixel nearest the edge to the left in figure 5].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US 11054705 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are different from the pending claims in that the patented claims recite “a width of the second opening in the second direction is smaller than a width of the first opening in the second direction, a width of the third opening in the second direction is smaller than the width of the second opening in the second direction, a width of the fourth opening in the second direction is smaller than that of the first opening in the second direction, and a width of the fifth opening in the second direction is smaller than that of the fourth opening in the second direction” and the pending claims recite “each of a width of the second opening in the 10second direction, a width of the third opening in the second direction, a width of the fourth opening in the second direction, a width of the fifth opening in the second direction, and a width of the sixth opening in the second direction is smaller than a width of the 15first opening in the second direction.”  Thus pending in dependent claim 1 is thus broader than the patented independent claim 1 and it was a matter of routine skill in the art to modify pending claims 1-10.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871